                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SPIRE STL PIPELINE LLC,                          )
                                                 )
           Plaintiff,                            )
                                                  )
      v.                                          )        No. 4:18 CV 1327
                                                  )
3.31 ACRES OF LAND, et al.,                       )
                                                  )
           Defendants.                            )

                              MEMORANDUM AND ORDER
       This matter is before the Court on the motion of Central Land Consulting, LLC d/b/a
Diamond Land Consultants to intervene (Doc. 101) and the motion of consolidated
defendants to join Wayne Borgschulte; Gary Machens; Eric Mintert; Mike Mintert; Simon
Bros, LLC; Kevin Machens; C&J Steinhoff Farms, LLC; and Saale Farm and Grain, Inc as
co-defendants. (Doc. 99). Plaintiff opposes both motions. (Docs. 172-73).
       Federal Rule of Civil Procedure 71.l(c)(3) requites that "before any hearing on
compensation, the plaintiff must add as defendants all those persons who have or claim an
interest and whose names have become known or can be found by a reasonably diligent
search of the records[.]" Central has produced evidence of its exclusive options to purchase
easements on various parcels of land at issue in this case. (Doc. 185, Exs. 1-3). The movant
defendants have produced evidence that the proposed co-defendants have leasehold interests
on other parcels of land at issue in this case. (Doc. 99, Exs. 2-12). Plaintiff argues that both
motions are premature, and the motion to intervene is improper because Central has not
shown its option interests comply with federal and Missouri law. (Doc. 172).
       With respect to the validity of the interests, plaintiff claims that the holder of an
option that has not been exercised has only a future, non-compensable property interest that
is speculative and non-binding. United States v. 518. 77 Acres of Land, 545 F.Supp. 1246
(W.D. Mo. 1982). Central's response includes copies of three option contracts for three
parcels of land at issue in this case, and at least two are signed by property-owner defendants.
(Doc. 185, Exs. 1-3). These options appear to mirror the easements that plaintiff seeks to
condemn. (Id.).
        Missouri state prope11y law defines property rights for federal takings claims. Rucci
v. City of Eureka, 231 F. Supp. 2d 954, 957 (E.D. Mo. 2002). Under Missouri law, an
unexercised option to purchase can be a compensable property interest in a condemnation
proceeding. City of Peerlessparkv. Dennis, 42 S.W.3d 814, 818 (Mo. App. E.D. 2001). The
Court finds that Central has claimed a potentially compensable property interest. The Court
also finds that the leaseholders have claimed a potentially compensable property interest.
See, e.g., AMTRAKv. 4,945 Square Feet of Land, 1 F. Supp. 2d 79 (D. Mass. 1998); but cf
Seliga Shoe Stores, Inc. v. City of Maplewood, 558 S.W.2d 328, 332 (Mo. Ct. App. 1977)
(holding that not all leasehold interests are compensable).
        The only issue that remains, therefore, is the timing of the proposed entry into the
case.   Plaintiff argues that the provision in the rule stating "before any hearing on
compensation," means that any intervention or joinder at the preliminary injunction stage is
premature. (Doc. 172). It claims that other courts have allowed actions to proceed without
requiring joinder of "all owners of fractional interests" in condemned property.         United
States v. 14.02 Acres of Land, 547 F.3d 943, 954 (9th Cir. 2008); see also Mtn. Valley
Pipeline, LLC. Specifically, it relies on two district court cases from Alabama and West
Virginia that refused to add parties at the preliminary injunction stage, because those parties
would be added "during the just compensation phase." Mtn. Valley Pipeline, LLC v.
Simmons, 307 F. Supp. 3d 506, 524 (N.D. W. Va. 2018); Sabal Trail Transmission, LLC v.
7. 72 Acres in Lee Cnty., 2016 WL 8900100, at *8-9 (M.D. Ala. June 3, 2016). In Sabal
Trail, the court held that the underlying interest had not been shown to be valid, 2016 WL
8900100, at *8-9, and in Mtn. Valley, the entity seeking to be joined as to one tract was
already a defendant as to another tract, and it was seeking to assert mineral rights that the
plaintiff argued might not be entitled to compensation at all. 307 F. Supp. 3d at 524.
        Central claims that any delay is needless and deprives it of the opportunity to respond
to the complaint, oppose any motion, participate in a settlement conference, or take other
actions to defend its property interests.



                                               2
        The Court finds that the property owners are all that are required at this stage of the
proceeding.
        Accordingly,
        IT IS HEREBY ORDERED that the motions to join (Doc. 99) and to intervene
(Doc. 101) are denied without prejudice to re-filing at the just compensation phase of the
litigation.



                                            UNITED STATES MAGISTRATE JUDGE


Signed on November 19, 2018.




                                               3
